EXHIBIT 10.41
 
Guidelines for Issuance of 2012 Restricted Stock Unit Awards
 
Adopted by the Human Resources Committee of the Board of Directors
 
of MGP Ingredients, Inc.
 
RECITALS:
 
1. MGP INGREDIENTS, INC. has adopted the Stock Incentive Plan of 2004, as
amended (the “Plan”).  Terms not otherwise defined herein shall have the meaning
set forth in the Plan.
 
2. Under the provisions of Section 5 of the Plan, the Committee may grant Stock
Incentives in the form of Stock Awards.
 
3. Under the definition of “Stock Award” and the provisions of the Plan, the
Committee may provide for Stock Awards in the form of an undertaking to issue or
transfer shares of Common Stock in the future (herein a “Restricted Stock Unit”)
to such eligible persons as may be selected by the Committee in its discretion.
 
Pursuant to the authority granted to it under the provisions of Section 13(c) of
the Plan, the Committee adopts the following guidelines with respect to the
granting in 2012 of Stock Awards in the form of Restricted Stock Units.
 
A. Terms of Awards of Restricted Stock Units.  Restricted Stock Units awarded
under the Plan with respect to fiscal year ended December 31, 2012 are subject
to the following terms and conditions. Each Restricted Stock Unit awarded to a
Participant entitles the Participant to receive, subject to the terms and
conditions of the Plan and these Guidelines, one share of Common Stock upon
vesting.
 
B. Vesting.  Subject to the provisions of paragraphs C and D of these
Guidelines, Stock Awards under the Plan in the form of Restricted Stock Units
shall vest (i.e., the Participant shall be entitled to receive the shares of
Common Stock covered by the Restricted Stock Unit, without a substantial risk of
forfeiture) on the earliest of the events in paragraph E.  Notwithstanding
vesting, a Restricted Stock Unit award and any shares issued thereunder will be
subject to any applicable claw back provision that may be adopted, as referenced
in paragraph K below.
 
C. Forfeiture.  Except as provided in paragraph D, if the employment of the
Participant to whom Restricted Stock Units have been awarded terminates for any
reason prior to the end of the period commencing on the grant date (November 29,
2012) and ending on the fifth anniversary of such date (November 29, 2017) (the
“Restriction Period”), such Restricted Stock Units shall be immediately
forfeited by such Participant and cancelled by the Company.
 
D. Further Conditions on Vesting and Forfeiture.
 
(i) In the event of a Participant’s death or termination of employment due to
Disability, Retirement or, in the sole discretion of the Committee, involuntary
termination of employment without cause, in any such case after one year from
the date of grant specified in the agreement evidencing the Stock Award, the
Restricted Stock Units awarded to such Participant shall vest as to the number
of Restricted Stock Units awarded to such Participant multiplied by a fraction,
the numerator of which shall equal the number of months (including fractional
months as full months) that such Participant was employed by the Company or a
Subsidiary, commencing as of the first day of the Restriction Period and ending
on the date of death or termination of employment, and the denominator of which
shall be sixty.  The balance of Restricted Stock Units awarded to such
Participant shall be forfeited by the Participant and cancelled by the Company.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Restricted Stock Units shall become fully vested in the event of a 409A
Change of Control, as provided below.
 
(iii) As used herein, the term “Disability” shall mean the inability of a
Participant to perform substantially such Participant’s duties and
responsibilities due to a physical or mental condition that would entitle such
Participant to benefits under the Company’s Long-Term Disability Plan (or any
successor to the plan in effect on the date of adoption of these Guidelines) or,
if no such plan is in effect, such condition as would enable the Participant to
receive an award for permanent and total disability from the Social Security
Administration, and the term “Retirement” means the attainment by the
Participant of age 62.
 
(iv) The Committee’s determinations to permit vesting in the event of
involuntary terminations of employment without cause need not be uniform and may
be made selectively among participants, whether or not such participants are
similarly situated.
 
E. Issuance of Common Stock under Restricted Stock Units.  Subject to the
provisions of paragraphs C and D, a Restricted Stock Unit becomes vested and the
shares of Common Stock that the Participant is entitled to receive under such
award shall be issued to the Participant, free and clear of all restrictions and
other provisions of the Plan (but subject to paragraph K below) upon the
earliest to occur of the following events:
 
(a) the last day of the Restriction Period;
 
(b) the Participant’s death;
 
(c) a Section 409A Change in Control; or
 
(d) the Participant’s Separation from Service, provided that if the Participant
is a Specified Employee on the date of the Participant’s Separation from Service
then (i) the shares of Stock shall not be issued until the first business day
immediately following the six month anniversary of the date of the Participant’s
Separation from Service and (ii) the occurrence of a Section 409A Change in
Control after the Participant’s Separation from Service shall not accelerate the
issuance of shares of Common Stock to an earlier date.
 
For purposes of this paragraph E, (i) the term “Separation from Service” has the
meaning set forth in Treasury Regulation Section 1.409A-1(h); (ii) the term
“Specified Employee” has the meaning set forth in Treasury Regulation Section
1.409A-1(i) and (iii) the term “Section 409A Change in Control” means the
occurrence of a “change in the ownership” of the Company or the Subsidiary to
which the Participant is providing services, a “change in the effective control”
of the Company or a “change in the ownership of a substantial portion of the
assets” of the Company, determined as follows, provided, that an acquisition of
stock from the Company or an acquisition of stock by the Company or its
subsidiaries, any employee benefit plan of the Company or its subsidiaries,
trustees of the Cray Family Trust, or any person who acquires Common or
Preferred Stock from Cloud L. Cray, Jr. or from any trust controlled by or for
the benefit of Cloud L. Cray, Jr. prior to or as a result of his death will not
be deemed a Section 409A Change in Control of the Company:
 
 
 

--------------------------------------------------------------------------------

 
(x)           A “change in the ownership” of the Company or a Subsidiary shall
occur on the date on which any one person, or more than one person acting as a
group, acquires ownership of stock that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company or the Subsidiary, respectively, as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(v).  If
a person or group is considered either to own more than 50% of the total fair
market value or total voting power of the stock of the Company or the
Subsidiary, or to effectively control the Company within the meaning of part (y)
of this definition, and such person or group acquires additional stock of the
Company or the Subsidiary, the acquisition of additional stock by such person or
group shall not be considered to cause a “change in the ownership” of the
Company or Subsidiary, respectively. A reorganization, merger or consolidation
with respect to which persons who were stockholders of the Company immediately
prior to such reorganization, merger or consolidation collectively own,
immediately thereafter, more than 50% of the total fair market value and total
voting power of the reorganized, merged or consolidated company’s stock shall
not be considered to cause a “change in ownership” of the Company.
 
(y)           A “change in effective control” of the Company shall occur on
either of the following dates:
 
(i)           the date on which any one person, or more than one person acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company, as determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5)(vi).  If a person or group is considered to possess 30%
or more of the total voting power of the stock of the Company, and such person
or group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
effective control” of the Company; or
 
(ii)           the date on which a majority of the members of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors before the date of the appointment or election, as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vi).
 
(z)           A “change in the ownership of a substantial portion of the assets”
of the Company shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of  the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions, as determined in
accordance with Treasury Regulation Section 1409A-3(i)(5)(vii).
 
If any of the events enumerated in clauses (x) through (z) occur, the Committee
shall, in accordance with the provisions of Treasury Regulation Section
1.409A-3(i)(5), determine the effective date of the Section 409A Change in
Control resulting therefrom for purposes of this Plan.  In addition, in
accordance with Treasury Regulation Section 1.409A-3(i)(5)(ii), (I) the term
“Subsidiary” in the event set forth in clause (x) above shall be limited to the
Subsidiary of the Company for which the Participant is performing services at
the time of the event and (II) a Section 409A Change in Control of the Company
shall not apply to a Participant who is performing services for a Subsidiary at
the time of such event unless the Company directly or indirectly owns more than
50% of the total fair market value and total voting power of such Subsidiary.
 
 
 

--------------------------------------------------------------------------------

 
F. Dividend Equivalents.  A Restricted Stock Unit shall entitle the Participant
to a payment equal to the amount each cash dividend the Participant would have
received if the share of Common Stock covered by the Restricted Stock Unit was
held by the Participant, provided that the Participant is employed by the
Company or a Subsidiary on the record date for such dividend.  Each dividend
equivalent that is payable to the Participant under this paragraph F shall be
paid to the Participant on the same date that the corresponding dividend is paid
to the holders of the Company’s Common Stock.  This right to dividend
equivalents under a Restricted Stock Unit shall terminate on the earlier to
occur of a forfeiture of the Restricted Stock Unit under paragraphs C or D, the
claw back of the Restricted Stock Unit under paragraph K or the issuance of the
share of Common Stock covered by the Restricted Stock Unit under paragraph E,
provided that if such issuance occurs immediately after the record date of a
dividend, the Participant shall be paid the dividend equivalent for such
dividend if the Participant is employed by the Company or a Subsidiary on that
record date.
 
G. No Stockholder Rights under Restricted Stock Units.  A Participant who
receives a Restricted Stock Unit award shall not have any rights of a
stockholder with respect to the shares of Common Stock covered by such award,
including but not limited to the right to vote the shares and to receive cash
dividends and other cash distributions thereon, unless and until the shares are
issued to the Participant pursuant to paragraph E.
 
H. Non-Assignability.  Restricted Stock Units and the right to receive shares of
Common Stock under a Restricted Stock Unit award may not, by operation of law or
otherwise, be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by the holder thereof or be subject to execution, attachment or
other legal process.
 
I. Provisions of Plan Apply.  Even though not set forth herein or in any related
grant agreement, subject to these Guidelines, the provisions of the Plan
applicable to Stock Awards, including those relating to adjustment of Stock
Awards, shall apply to Restricted Stock Units. In this regard, these Guidelines
supplant Section 11(c) of the Plan and “Change in Control” in the Plan shall
mean “Section 409 Change in Control” as referred to herein.
 
J. Taxes.  No certificates evidencing ownership of shares of Common Stock shall
be issued to a Participant under paragraph E until the Participant makes such
provision as the Company deems appropriate for the payment of any taxes which
the Company may withhold in connection with the issuance of such shares under
the Participant’s Restricted Stock Unit award.  The Company shall report such
shares as taxable compensation to the Participant on the date the shares would
otherwise be issued under paragraph E regardless of whether issuance of the
shares is pending the Participant’s satisfaction of taxes pursuant to the
immediately preceding sentence.  Withholding taxes resulting from the issuance
of shares under Restricted Stock Unit awards  may be settled with cash or shares
of the Company’s Common Stock in accordance with the following guidelines.
 
 
 

--------------------------------------------------------------------------------

 
(i) Participants may deliver to the Company a personal check satisfactory to the
Company in the amount of the tax liability;
 
(ii) Participants may elect to pay the tax liability in shares of the Company’s
Common Stock by directing the Company to withhold from the number of shares to
be issued that number of shares equal to the amount of the tax liability divided
by the fair market value (as defined by the Plan) of one share of the Company’s
common stock on the date the tax to be withheld is to be determined (the “Tax
Date”); or
 
(iii) Participants may elect to pay the tax liability in shares of the Company’s
Common Stock by delivering to the Company good and marketable title to that
number of shares of Mature Stock (as defined in the Plan) owned by the holder as
shall equal the amount of the tax liability divided by the fair market value of
one share of the Company’s common stock on the Tax Date.
 
(iv) If a Participant does not notify the Company on or before the Tax Date as
to the manner the Participant wishes to provide for withholding taxes, the
Company may, without notice to the Participant, satisfy its withholding
obligations as provided in clause (ii) above or any other manner permitted by
law.
 
(v) No fractional shares will be issued in connection with any election to
satisfy a tax liability by paying in shares. The balance of any tax liability
representing a fraction of a share will be settled in cash by the Participant.
 
(vi) The amount of tax which may be paid pursuant to a stock payment election
under clause (ii), (iii) or (iv) above will be the Company’s minimum required
federal (including FICA and FUTA) and state withholding amounts at the time of
the election to pay the taxes with surrendered or withheld shares.
 
(vii) The foregoing provisions relating to the use of stock to satisfy
obligations may be unilaterally revised by the Committee from time to time to
conform the same to any applicable laws or regulations.
 
 
Notwithstanding anything herein to the contrary, in the event that Federal
Insurance Contributions Act (“FICA”) or Federal Unemployment Tax Act (“FUTA”)
taxes are owed on all or any portion of a Participant’s Restricted Stock Unit
award before the shares of Common Stock covered by the Restricted Stock Unit
award are issued to the Participant, then in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(vi), the Company shall reduce the number of shares of
Common Stock covered by the Restricted Stock Unit award by that number of shares
equal to the minimum amount of the FICA and FUTA tax withholding liability, plus
the amount of the minimum income tax withholding liability on such FICA and FUTA
taxes, divided by the fair market value (as defined by the Plan) of one share of
the Company’s common stock on the date the tax to be withheld is to be
determined.
 
K. Claw Back Provisions.  Stock Awards (including Restricted Stock Units)
granted under the Plan, any shares issued and dividends or equivalents payable
thereunder and incentive based cash compensation received by a recipient of such
Stock Awards will be subject to any claw back policy that may be adopted by the
Human Resources and Compensation Committee from time to time providing for the
recovery of incentive based compensation that was paid based on erroneous data.
 
 
 

--------------------------------------------------------------------------------

 
L. Code Section 409A.  Restricted Stock Unit awards under the Plan are intended
to comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other authoritative guidance
thereunder (“Section 409A”), provided that the dividend equivalents set forth in
paragraph F are intended to qualify for the short-term deferral exception in
Treasury Regulation Section 1.409A-1(b)(4).  The Plan and each Restricted Stock
Unit awarded thereunder shall be construed and administered in a manner
consistent with this intent such that there is not a “plan failure” within the
meaning of Code Section 409A(a)(1).  Any provision of the Plan or a Restricted
Stock Unit award that would cause the Plan or such award to so fail Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent deemed necessary and appropriate by
the Board and may be made by the Board without the consent of the affected
Participants).
 